Title: To Thomas Jefferson from Philip Reed, 26 November 1804
From: Reed, Philip
To: Jefferson, Thomas


                  
                     
                        26 Nov. 1804
                     
                  
                   
                     First Page Missing
                  
                  
                      Wednesday morning for the Eastern Shore previous to which I should be happy of the honor of waiting on you in order to make some further explanations, which I wish to do personally I have the Honor to be with high consideration Sir, Your Most Obedt. Huml. Servant
                  
                     Philip Reed 
                     
                  
               